Citation Nr: 1626301	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-25 032	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an effective date prior to November 1, 2012, for the payment of a dependency allowance for a spouse.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served in the Army National Guard on active duty for training from May 19, 2004 to September 3, 2004 and on active duty from February 7, 2005 to November 15, 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for back pain, and on appeal from a September 2013 RO administrative determination, which added the Veteran's spouse to his compensation award, effective from November 1, 2012.  He appealed for an earlier effective date for the payment of additional compensation based on the dependency of his spouse, as well as for service connection for a back disability.  The case was subsequently transferred to the Seattle, Washington RO, which currently has jurisdiction of the Veteran's record.  In January 2015 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The issue of service connection for a back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On October 24, 2012, the Veteran filed claims of service connection and for a rating in excess of 10 percent for his sole service-connected disability of posttraumatic stress disorder (PTSD); on his application, he initially notified VA that he had been married to his spouse since November 2009.  

2.  A September 2013 rating decision assigned a 30 percent rating for the Veteran's service-connected PTSD, effective October 24, 2012, and denied the other claims;  and he has been receiving VA compensation at the 30 percent rate (or higher) since October 24, 2012. 
 
3.  A September 2013 RO administrative awarded a dependency allowance for the Veteran's spouse, effective from November 1, 2012 (the first day of the month following the date he became entitled to compensation at a 30 percent or greater rate). 


CONCLUSION OF LAW

An effective date earlier than December 28, 2008 for the grant of a dependency allowance for the Veteran's spouse is not warranted.  38 U.S.C.A. § 5110(f), 5111(a), (d) (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Regarding the claim for an earlier effective date for the payment of a dependency allowance for the Veteran's spouse, which is not favorable to the Veteran, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)(where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice (or assistance) is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for an earlier effective date that includes retroactive dependency allowance.  See 38 C.F.R. § 3.159(c)(4) .


Earlier Effective Date for a Dependency Allowance

The Veteran contends that he is entitled to a dependency allowance for his spouse retroactive to the date of his marriage in November 2009.  The evidence in the record to include a marriage license appears to show that he was married to his current spouse from November 2009 (although in the Board hearing, the Veteran mentioned a different date in 2009).  A November 2006 Columbia, South Carolina rating decision granted the Veteran service connection for PTSD, rated 10 percent, effective in November 2005.  

On October 24, 2012, the Veteran filed claims of service connection and for a rating in excess of 10 percent for his sole service-connected disability of PTSD.  In his application, he informed the VA for the first time that he had been married to his current spouse since November 2009.  A September 2013 rating decision awarded a 30 percent rating for PTSD, effective October 24, 2012, and denied the other claims.  A September 2013 Phoenix RO letter notified the Veteran of its determination to award a 30 percent rating for PTSD, with an effective payment date of November 1, 2012, as well as to award a dependency allowance for the Veteran's spouse, also with an effective payment date of November 1, 2012.  

A veteran who is in receipt of disability compensation of 30 percent or more [emphasis added] is entitled to an additional allowance for each dependent.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  

Generally, payment of monetary benefits based on increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  An increased award means an original or reopened award; or an award that is increased because of an added dependent or increase in disability or disability rating.  38 U.S.C.A. § 5111(d); 38 C.F.R. § 3.31(a), (b).  

After considering the evidence, the Board finds that a dependency allowance for the Veteran's spouse prior to November 1, 2012 is not warranted.  As previously noted, in a September 2013 rating decision, the RO assigned a 30 percent rating to the Veteran's sole service-connected disability, effective October 24, 2012 with an effective payment date of November 1, 2012, and the Veteran has had service connected disability rated 30 percent or greater since that date.  Based on dependency information provided in his October 2012 claim, VA added his spouse to his award, with an effective payment date of November 1, 2012, which is the first day of the month following the date he initially became entitled to compensation for disability rated 30 percent or greater.  This is in accordance with the law pertaining to the commencement of payment of VA monetary benefits.  See 38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31.  There can be no earlier effective date for the payment of a dependency allowance; under governing law (cited above) the Veteran is not eligible for additional compensation on account of his spouse's dependency for a period when he was entitled to compensation at only the 10 percent rate.   

In sum, November 1, 2012 is the proper effective date for the payment of a dependency allowance for the Veteran's spouse; there is no basis for an award of retroactive benefits based upon his spouse's dependency.  The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to a retroactive award of dependency allowance for the Veteran's spouse given the facts presented. Accordingly, the claim and appeal in this matter must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal seeking an effective date prior to November 1, 2012, for the payment of a dependency allowance for the Veteran's spouse, is denied.  


REMAND

VA has a duty to assist the claimant in the development of the claim, and such duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Court has stated that the types of evidence "indicating" that a current disability "may be related" to military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has testified under oath regarding two distinct back injuries during his two periods of active duty - one in June 2004 and another in May or June 2005 - and the ongoing back pain he has experienced since then.  He said he has essentially self-medicated his condition.  Given the low evidentiary threshold for determining when a VA examination is required, and the Veteran's sworn statements found to be credible by the undersigned, the RO will arrange for the Veteran to undergo a VA examination to assist him in substantiating his claim. 

Prior to the examination, the RO should seek from the Veteran any identifying information in regard to medical care providers, VA and private, who may have treated him for a back disability since service.  Moreover, the RO should request the Veteran to submit any "buddy" statements with regard to the occurrence of the two claimed back injuries and any residual back problems during service.  In hearing testimony, the undersigned indicated that it was not necessary to obtain buddy statements to corroborate the alleged injuries in light of the fact that he was conceding the occurrence of the injuries for the purpose of finding that VA's duty to assist has been triggered and a VA examination was necessary.  However, buddy statements may also be useful to indicate such other observations as ongoing problems with the back.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to furnish (a) any buddy statements pertaining to his claimed in-service back injuries and any ongoing back problems, as raised during his January 2015 Board hearing, and (b) any information regarding medical evaluations undertaken and/or treatment received since service for a back disability, to include the necessary medical releases for VA to obtain them on his behalf.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability is etiologically related to active service (from May 19, 2004 to September 3, 2004 and/or from February 7, 2005 to November 15, 2005), to include any injury therein.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  

Complete rationale for all opinions should be furnished in the report. 

The examiner is asked to consider, and comment upon as necessary, the following facts.  In his October 2012 application, the Veteran indicated that back pain began in about October 2009.  In testimony at a Board hearing in January 2015, the Veteran asserted that he had no back problems before service but that he has had back pain ever since two particular injuries in service (specifically, in Basic Training in about June 2004, he fell off a safety net on an obstacle course, and in Iraq in about May or June 2005, indirect fire knocked him off a Humvee he was loading).  He testified that the military culture of mental toughness and support for his brothers in arms led to his decision not to report his injuries.  He said he self-treated/medicated his back pain at present.  Service treatment records do not show any complaints, treatment, or diagnosis of a back disability, to include on a post-deployment health assessment in November 2005.  Post-service records include private and VA medical treatment records, which do not indicate complaints, treatment, or diagnosis of a back disability.  

3.  Thereafter, the AOJ should review the record, and redjudicate the claim of service connection for a back disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


